DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, 15-17 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Hall et al (US 2018/0070926) .
Regarding claim 1, Hall et al teach an analytical toilet comprising: a bowl for receiving excreta from a user (Para. 0021: toilet bowl 100); a urine collection chamber in fluid communication with the bowl (Fig. 1: urine trapping recess 102); a sensor for detecting properties of the urine after at least partial settling of the urine  (Fig. 3; para. 0027: sensors 312 and 316 detecting different portions of recess):a valve adapted to release the captured urine from the urine collection chamber (Para. 0035: valve to activate cleaning jet to remove urine from the recess); and a source of flush water to clean the urine collection chamber (Para. 0035: valve to activate cleaning jet to remove urine from the recess with water) .
Regarding claim 2, Hall et al teach at least a portion of the urine collection chamber is transparent. (Para. 0031)
Regarding claim 3, Hall et al teach the sensor further comprises one or more sensors along the height of the urine collection chamber are adapted to detect properties of different sections of the at least partially settled urine. (Fig. 3; para. 0027: sensors 312 and 316 detecting different portions of recess)
Regarding claim 4, Hall et al teach the one or more sensors measures protein, viral, bacterial, illicit drug, pharmaceutical drug, blood, mucous, fat, chyle, leucocyte, epithelial cell, or sugar content in the urine. (Para. 0031: glucose)
Regarding claim 5, Hall et al teach the one or more sensors measures the specific gravity, resistivity, pH, density, salinity, or osmolality at different sections of the at least partially settled urine within the urine collection chamber. (Para. 0004: turbidity detects density of particles within the urine)
Regarding claim 6, Hall et al teach the one or more sensors spectroscopically measures the properties of different sections of the at least partially settled urine. (Fig. 3; para. 0027: sensors 312 and 316 detecting different portions of recess)
Regarding claim 7, Hall et al teach an image capturing device and is positioned to capture images through the transparent portion of the urine collection chamber. (Para. 0005: camera)
Regarding claim 8, Hall et al teach the image capturing device records the settling of the urine sample in the urine collection chamber over a pre-determined time period. (FUNCTIONAL LANGUAGE: time )
Regarding claim 9, Hall et al teach the image capturing device is configured to capture images along the vertical axis of the at least partially settled urine. (Fig. 3: captured images along vertical axis at 304 and 312)
Regarding claim 10, Hall et al teach further comprising additional image capturing devices, wherein the image capturing device and the additional image capturing devices are positioned at different heights along the urine collection chamber to record different sections of the at least partially settled urine. (Fig. 3: captured images along vertical axis at 304 and 312)
Regarding claim 15, Hall et al teach an overflow path for urine exceeding the volume of the urine collection chamber. (Fig. 1: urine overflows into the toilet bowl)
Regarding claims 16-17, Hall et al teach a heating element to drive off water and concentrate the urine sample; wherein the heating element is a resistive coil, IR heater, or a hot stage.  (Para. 0029: resistive heater)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall and further in view of Hall et al (US 2015/0342574, hereinafter "Hall 2015").
Regarding claim 11-12, Hall et al teach the urine collection chamber further comprises a sensor for the presence of urine.  (Para. 0004, 0022: temperature sensor used to detect the urine entering the recess: reads on "fluid level sensor" as it tells when fluid has entered the recess and triggers the measurements).  Hall et al are silent to fluid level sensor device; the fluid level sensor is used to measure the volume of urine added to the urine collection chamber and the rate at which urine is added to the sample collection chamber during a urination event by a user to thereby determine a urination profile.
Hall 2015 teach a urine specimen capture and analysis device having a fluid level sensor to detect when the urine specimen has reached a predetermined level and then provide a signal to the flush valve to release a quantity of the urine specimen so as to prevent the urine specimen from exceeding the predetermined level or fluid volume. In some embodiments, the capture device may also further comprise a flow rate sensor, which can detect the rate of flow of the urine specimen through the opening and calculate the total volume of urine specimen deposited in the capture bowl by reference to the rate of flow, over a given period of time, to calculate the volume of urine specimen that has passed through the opening. The flow rate sensor may also be used to communicate retained volume in the capture bowl, so as to assure that a sufficient amount of a urine specimen is retained in the capture bowl for purposes of analysis. (para. 0037).  Combining prior art elements according to known methods to yield predictable results is known.  Therefore it would have been obvious to one of ordinary skill in the art to combine the fluid level sensor of Hall 2015 to the Hall device to provide the above advantage of calculating the total volume that is being tested to ensure a valid test.  
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall and further in view of Recht et al (US 2015/0359522).
Regarding claim 13, Hall et al is silent to further comprising an ion detection device, variable light path spectroscopic analysis system, electrodes, or a drawing port. 
Recht teach a urine capturing with a detection unit.  The testing apparatus can be a pH or ion selective electrodes to detect pH, potassium or sodium ions to test for possible bladder cancer (Para. 0113-0114).  It is desirable to provide electrodes to detect other diseases such as bladder cancer by measuring ions such as sodium and potassium.  Combining prior art elements according to known methods to yield predictable results is known.  Therefore it would have been obvious to one of ordinary skill in the art to combine the electrodes of Recht to provide the above advantage of detecting other diseases such as bladder cancer by measuring ions such as sodium and potassium.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall and further in view of Notsuke et al (JPS60117157A).
Regarding claim 14, Hall is silent to a filter to prevent feces from entering the urine collection chamber.
Notsuke et al teach a urine detector in a toilet bowl, the urine passes a filter (Fig. 1:3) then flows to the sensor.  It is desirable to provide a filter to ensure only urine and no other components, such as feces, enter the urine sensor.  Combining prior art elements according to known methods to yield predictable results is known.  Therefore it would have been obvious to one of ordinary skill in the art to combine the filter of Notsuke to the Hall device to provide the above advantage of ensuring only urine and no other components, such as feces, enter the urine sensor.
Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall and further in view of Saito et al (USP 5,073,500).
Regarding claims 18-20, Hall is silent to a reagent dispensing device to dispense one or more reagents into the urine collection chamber; wherein the reagent dispensing device is a microfluidic, capillary, diaphragm, piston, screw, rotary, or peristaltic dispensing device; wherein the one or more reagents comprises a buffer solution, sulfosalicylic acid, CuSO4, Benedict's reagent, sodium nitroprusside, or acetic acid.
Saito et al teach a toilet having a urine collecting portion that has a reagent dispensing device to dispense one or more reagents into the urine collection chamber; the reagent dispensing device is a microfluidic, capillary, diaphragm, piston, screw, rotary, or peristaltic dispensing device (Col. 8 lines 13-23: solenoid valve uses electrically controlled piston).  The reagent copper sulfate for detecting glucose (col. 8 lines 3-6).  It is advantageous to provide reagents to detect analytes such as glucose in urine to diagnose or manage diabetes (col. 8 line 4-5).  Combining prior art elements according to known methods to yield predictable results is known.  Therefore it would have been obvious to one of ordinary skill in the art to combine the reagent dispensing device to dispense copper sulfate of Saito to the device of Hall et al to provide the above advantage of detecting analytes such as glucose in urine.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS MICHAEL WHITE whose telephone number is (571)270-3747. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Dennis White/Primary Examiner, Art Unit 1798